DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed on 6/16/2021 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1, 8 and 15 are amended. 

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. The amendments have changed the scope of the claims and a new rejection will be made as detailed below.
Applicant’s arguments, see pp. 5-6, filed 6/16/2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and amendments to the claims, a new ground(s) of rejection is made in view of Lacal et al. (US 10226302 B2, hereinafter Lacal) in further view of Postrel (US 20150140982 A1, hereinafter Postrel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacal et al. (US 10226302 B2, hereinafter Lacal) in view of Strong (US 7103688 B2, hereinafter Strong).
Regarding claims 1, 8 and 15, Lacal discloses a method, comprising: 
collecting a first set of data by a first robotic hub (Figs. 1-2; col. 7, lines 18-22 and 33-41);
	storing the first set of data in a first memory of the first robotic hub (col. 5, lines 15-20 and col. 7, lines 18-22); 
wirelessly communicating the first set of data to a primary server 10 at a first time (col. 6, lines 64-67; col. 7, lines 1-9 and 18-22 and 33-39, data 4 may have been input into the robotic system 5 prior to a procedure…FIG. 2, the procedure optimizer 10 may receive any number of sets of input procedure data 4…from several robotic systems);
collecting a second set of data by a second robotic hub (Figs. 1-2; col. 7, lines 18-22 and 33-41); 
storing the second set of data in a second memory of the second robotic hub (col. 5, lines 15-20 and col. 7, lines 18-22); 
wirelessly communicating the second set of data to the primary server 10 at a second time (col. 6, lines 64-67; col. 7, lines 1-9, 18-22 and 33-39, data 4 may have been input into the robotic system 5 prior to a procedure (e.g., manually by a user or by any form of data transfer) or 20 may have been gathered, measured, recorded, or otherwise obtained by the robotic system 5 during the procedure…FIG. 2, the procedure optimizer 10 may receive any number of sets of input procedure data 4… from several robotic systems 5).
Although Lacal teaches a first and second set of data (col. 7, lines 18-22) and primary server (10, Fig. 1), but fails to explicitly teach prioritizing data within a queue wherein the queue is configured to order sequential analysis of the data based on a prioritization protocol.
(Fig. 2A; para. [0050], lines 2-16, QUEUE action at step 216, which provides for the placement of the beacon identification in a transaction queue for subsequent processing. In this scenario, a multitude of beacon ID signals are received by the user mobile device 6, such as in an area populated with many beacons, all vying for the user's attention. Rather than ignore these beacons, a priority of service scheme may be implemented at step 217 to handle these multiple wireless beacon ID signals that may be received at around the same time in quick succession. These messages may be placed in a transaction queue and subjected to prioritization as determined by the user in the user profile 16 or on-the-fly as they are being received. For example, the user may specify that a simple FIFO (first in first out) scheme be used to allow sequential processing in the order they are received…).
	Therefore, consider Lacal and Postrel’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, would be motivated to have the beacon identifier set in a queue to be analyzed to order sequential analysis of certain beacons (first and second sets of data) are of immediate interest to the user and then given higher priority (para. [0050], lines 16-21) taught by Postrel, for optimizing the process to order sequential analysis based on prioritization of data.
	
Regarding claims 2, 9 and 16, Lacal-Postrel discloses wherein the prioritization protocol prioritizes a set of data based on a time the set of data is communicated to the primary server (Lacal, col. 6, lines 64-67; col. 7, lines 1-9 and 18-22 and 33-39).

Regarding claims 3 and 10, Lacal-Postrel discloses further comprising analyzing the first set of data and the second set of data for a priority event (Lacal, col. 6, lines 64-67; col. 7, lines 1-9 and 18-22 and 33-39).

Regarding claim 4, Lacal-Postrel discloses the method of claim 3, further comprising reprioritizing the second set of data over the first set of data when a priority event is detected within the second set of data even if the first set of data was communicated to the primary server before the second set of data (Postrel, para. [0050], lines 2-16 and 16-21).

Regarding claims 5 and 12, Lacal-Postrel discloses further comprising storing the first set of data and the second set of data within the primary server for output to an external server (Lacal, col. 5, lines 15-20).

Regarding claims 6 and 13, Lacal-Postrel discloses further comprising exporting the first set of data and the second set of data to the external server based on the prioritization protocol (Lacal, col. 26, lines 35-41) (Postrel, para. [0050], lines 2-16 and 16-21).

Regarding claims 7, 14 and 20, Lacal-Postrel discloses further comprising deleting the first set of data from the first memory upon communication of the first set of data to the primary server (Lacal, col. 9, lines 14-23, the analysis module 20 may process the log files using a standard extract, transform, and load procedure that transforms plain text files into database 20 records…).

Regarding claims 11 and 19, Lacal-Postrel discloses further comprising reprioritizing the second set of data over the first set of data when the second set of data comprises abnormal data even if the second set of data was received after the first set of data (Postrel, paras. [0050], lines 2-16 and 16-21; [0086] override of any previously sorted ignore commands in the no action table).

Regarding claim 17, Lacal-Postrel discloses further comprising exporting the first set of data before exporting the second set of data based on the prioritization protocol when the first set of data is communicated to the primary server before the second set of data is communicated to the primary server (Lacal, col. 26, lines 35-41) (Postrel, para. [0050], lines 2-16 and 16-21).

Regarding claim 18, Lacal-Postrel discloses further comprising detecting abnormal data within the first set of data and the second set of data (Postrel, para. [0050], lines 2-16 and 16-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/3/2021
/THORNE E WAUGH/Examiner, Art Unit 2457      

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457